Exhibit 10.3

AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Executive Employment Agreement
dated January 31, 2012 (the “Employment Agreement”) by and between Dendreon
Corporation, a corporation organized under the laws of the State of Delaware,
and having a place of business at 1301 2nd Avenue, Seattle, Washington 98101
(the “Company”), and John Johnson (the “Executive”) is effective as of
September 20, 2010.

WITNESSETH:

WHEREAS, the Company and the Executive are parties to the Employment Agreement;
and

WHEREAS, the Company and the Executive wish to amend the terms of the Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:

 

  1. Amendments

 

  1.1 Section 1.2 of the Employment Agreement shall be amended and restated in
its entirety to state:

“1.2 Restricted Shares; Stock Options. The Company shall grant to the Executive
on January 30, 2012 the following long-term incentive awards:

 

  (a) Time-Based Restricted Shares. A restricted stock award of 335,215 shares
of the Company’s common stock. Such award shall vest as to one-third of the
shares underlying the award on December 31, 2012; one-third on December 31, 2013
and the remaining one-third on December 31, 2014, provided that the Executive is
employed by the Company or its affiliate on the applicable vesting date. In the
event that the Executive’s employment is terminated for Cause or is voluntarily
terminated by the Executive other than for Good Reason, any such shares that are
unvested at the time of such termination of employment shall be forfeited to the
Company (in exchange for no consideration).

 

  (b)

Time-Based Stock Options. A stock option to purchase 500,000 shares of the
Company’s common stock with an exercise price equal to the closing price of the
Company’s common stock on January 30, 2012, a ten year term, and such



--------------------------------------------------------------------------------

other terms and conditions applicable to stock options granted by the Company to
its senior management. Such award shall vest as to one-third of the shares
underlying the award on December 31, 2012; one-third on December 31, 2013; and
one-third on December 31, 2014, provided that the Executive is employed by the
Company or its affiliate on the applicable vesting date. In the event that the
Executive’s employment is terminated for Cause or is voluntarily terminated by
the Executive other than for Good Reason, the portion of such option that is
unvested at the time of such termination of employment shall be forfeited to the
Company (in exchange for no consideration).

 

  (c) Performance-Based Stock Options. A stock option to purchase 167,608 shares
of the Company’s common stock, with an exercise price equal to the closing price
of the Company’s common stock on January 30, 2012, a ten year term, and such
other terms and conditions applicable to stock options granted by the Company to
its senior management. Such award shall vest and become exercisable upon the
satisfaction of the performance conditions (based upon a performance period of
no greater than 3 years) to be determined by the Compensation Committee.”

 

  2. Miscellaneous

 

  2.1 Except to the extent specifically otherwise provided for in this
Amendment, the terms of the Employment Agreement shall remain unchanged and
intact.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the effective date.

 

DENDREON CORPORATION     By:  

/s/ Christine Mikail

   

/s/ John Johnson

  Christine Mikail     John Johnson Title:   EVP, Corporate Development,      
General Counsel and Secretary           Date: September 20, 2012 Date:
September 20, 2012    

 

2